The plaintiff mortgagor by his amended bill in equity seeks to restrain the defendant mortgagee from proceeding with a foreclosure of the mortgaged premises. The defendant’s demurrer to the amended bill was sustained. The plaintiff appeals from a final decree dismissing the bill. There was no error. The amended bill shows on its face noncompliance with the conditions of the *794mortgage. Although the amended bill alleges the existence of an oral "agreement” modifying the conditions of the mortgage and compliance with the new conditions, it fails to allege a primary fact necessary to the suit. It is not alleged that the oral “agreement” was supported by consideration. Lane v. Sullivan, 302 Mass. 213. Beckford v. Beckford, 329 Mass. 389.
Athos V. Longo, pro se, submitted a brief.

Decree affirmed, with costs.